Citation Nr: 1308311	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to May 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, additional evidence was submitted with a waiver of RO consideration.

Although the RO reopened the Veteran's claims and decided the issues on the merits in the August 2012 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) .  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for bilateral hearing loss and tinnitus, on de novo review, are being REMANDED to the RO.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A September 2010 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for tinnitus, based essentially on a finding that such disability was unrelated to service.

2.  Evidence received since the September 2010 rating decision includes new evidence that suggests the Veteran's tinnitus is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

3.  September 2010 and November 2010 rating decisions (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for bilateral hearing loss, based essentially on findings that such disability was not manifested to a compensable degree in the first postservice year, and was unrelated to service.

4.  Evidence received since the November 2010 rating decision includes new evidence that suggests the Veteran's bilateral hearing loss is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter at hand.  However, as this decision reopens the claim of service connection for bilateral hearing loss and tinnitus, there is no reason to belabor the impact of the VCAA on the matters (as any VCAA-related deficiency/omission is harmless).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A September 2010 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based on findings that such disabilities were not shown in service (and were unrelated to service).  The Veteran was notified of the rating decisions and of his appellate rights in September 2010.  He provided additional private treatment records and lay statements from his wife, daughter and sister regarding his noise exposure in service and history of impaired hearing.  A November 2010 rating decision confirmed and continued the denial of service connection for bilateral hearing loss, and proper notice of the decision was provided later that month.  The Veteran filed a notice of disagreement, and a statement of the case as to the claims for bilateral hearing loss and tinnitus was issued in June 2011.  He did not subsequently file a substantive appeal.  Therefore, the September 2010 and November 2010 rating decisions are final.

The Veteran did not submit additional pertinent evidence within one year following notice of the September 2010 decision (for tinnitus) and November 2010 decision (for bilateral hearing loss); therefore, those decisions are final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

Governing law provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence at the time of the September 2010 (for tinnitus and bilateral hearing loss) and November 2010 decisions (for bilateral hearing loss) included a June 2010 statement from the Veteran's audiologist that, "[a]fter reviewing the provided veteran's service history, it is just as likely as not that this veteran's current hearing thresholds are secondary to the acoustic trauma he received during his service in the military.  It is also as likely as not that the tinnitus he is experiencing is secondary to the hearing loss; thus, making it as likely as not that the tinnitus is also secondary to the acoustic trauma he experienced in the military."  

Evidence received since the September 2010 and November 2010 decisions includes a November 2012 opinion from the Veteran's physician that, based on the Veteran's family and military history "it is just as likely as not that [his] current hearing thresholds are secondary to acoustic trauma he received during his service in the military, it is also as likely as not that the tinnitus he is experiencing is secondary to that hearing loss, thus making it as likely as not that the tinnitus is also secondary to the acoustic trauma he experienced in the military."  The new evidence also includes a February 2013 statement from the Veteran's audiologist that "although the etiology cannot be determined, it is as likely as not that his hearing loss and subsequent tinnitus is a direct result of noise exposure while in the military."  Finally, the new evidence includes the Veteran's (and his wife's) sworn videoconference hearing tesimony (which for purposes of reopening is deemed credible) that his current bilateral hearing loss and tinnitus are due to his military noise exposure.  

Because service connection for bilateral hearing loss and tinnitus was denied based on findings that such disabilities were not shown in service (and were unrelated to service) and hearing loss was not manifested to a compensable degree in the first year following the Veteran's separation from service, for evidence to be new and material in this matter, it would have to tend to relate to such findings. 

When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the additional evidence received since the September 2010 and November 2010 decisions is competent evidence that relates to the matter of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his service, and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

Accordingly, the private medical statements and videoconference hearing testimony, considered in conjunction with the evidence previously of record and the circumstances of the Veteran's service, are new and material evidence, and the claims of service connection for bilateral hearing loss and tinnitus must be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for tinnitus is granted.


REMAND

A review of the evidence reveals that the reopened claim for service connection for bilateral hearing loss and tinnitus requires further evidentiary development.  

The Veteran argues that he developed bilateral hearing loss and tinnitus as a result of exposure to noise trauma in service.  As noted during his videoconference hearing, the Veteran's service personnel records confirm that he had artillery training.  His service treatment records (STRs) show that on May 1955 separation examination whispered voice testing found his hearing acuity to be normal (15/15); there was no mention of tinnitus.  

On March 2011 VA audiological evaluation the diagnosis was severe to profound sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear, and the examiner opined that "[s]ince the hearing loss was first noticed more than thrity years after military service, and the separation audio was normal, it is not likely that the hearing loss is a result of military service."  The examiner also opined that any tinnitus is not a result of military service because the Veteran denied having tinnitus.  [Notably, private treatment records show a diagnosis of tinnitus and the Veteran has testified that he did not understand what the examiner on VA examination was asking.]  The March 2011 examiner did not provide further explanation (e.g., as to how hearing loss following acoustic trauma generally presents and why it is not likely that the Veteran's hearing loss is related to his noise exposure in service) or comment on the June 2010 medical opinion in support of the Veteran's claim.  As the medical evidence described above (statements from the Veteran's physician and audiologist) suggests a relationship between the Veteran's military service and his current bilateral hearing loss and tinnitus, a VA examination to ascertain the etiology of his bilateral hearing loss and tinnitus which takes into consideration these statements is necessary.  

At the videoconference hearing, the Veteran's spouse testified that the first available treatment record would be from around 1997, when the Veteran was treated by S. Quinlin.  The Veteran's spouse further recalled that the Veteran has been treated by Drs. Renfroe (otolaryngologist) and Kopke (at the Hough Hearing Institute in Oklahoma City).  Further, the record includes copies of treatment records submitted by the Veteran; however, review of these records suggests that they may be incomplete.  For example, they include April 2005 to June 2009 audiometry reports from the Otologic Medical Clinic of Oklahoma City, Oklahoma; however, there are no corresponding consultation reports.  They also show treatment at the University of Oklahoma Health Sciences Center, Oklahoma Ear Institute, Department of Otorhinolaryngology.  In addition, the February 2013 opinion by the Veteran's audiologist in support of his claim states that he has been a patient (of the Scholl Center for Communication Disorders) for two years; however, records from this facility have not been obtained and are not available for review.  As VA is on notice that pertinent records (for treatment from 1997 to the present) are outstanding, such records must be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for bilateral hearing loss and tinnitus, records of which are not already associated with the claims file and to provide the releases necessary for VA to secure private records of such treatment or evaluation; he must specifically provide the releases needed for VA to obtain complete records from S. Quinlin; Drs. Renfroe and Kopke (at the Hough Hearing Institute in Oklahoma City); the Otologic Medical Clinic of Oklahoma City; the University of Oklahoma Health Sciences Center, Oklahoma Ear Institute, Department of Otorhinolaryngology; and the Scholl Center for Communication Disorders.  The RO should obtain complete clinical records of all such treatment and evaluation from all sources specified and identified.

2.  When the development sought above is completed, the RO should arrange for the Veteran to be examined by an audiologist or otologist to ascertain the likely etiology of his bilateral hearing loss and tinnitus.  The entire record (to include all records received pursuant to the request above) must be reviewed by the examiner in connection with the examination.  Based on review of the record (and acknowledging the Veteran's artillery training), the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus are related to his service/noise trauma therein. 

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  If, noise trauma in service is found to not be the cause of the claimed disabilities, the examiner must identify the etiological factors deemed more likely, and cite to the factual evidence that supports such conclusion. 

3.  The RO should then review the record and  re-adjudicate (de novo) the reopened claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


